Citation Nr: 9925899	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-19 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for dermatitis of the hands 
and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1962 to January 1964.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for service connection for dermatitis ("skin 
problems") of the hands and ankles.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).


FINDING OF FACT

The veteran has dermatitis affecting his hands and ankles 
that, according to a medical opinion of record, is just as 
likely as not related to his service in the military.


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
dermatitis affecting the veteran's hands and ankles was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a medical history questionnaire that he completed during 
his December 1961 military enlistment examination, the 
veteran indicated that he sometimes developed "boils" on 
his skin.  Clinically, the examiner did not report any signs 
of dermatitis or other skin related problems.  The veteran 
began serving on active duty in January 1962.  He later 
received treatment during service in October 1963 for 
complaints of a "fungus" infection ("sore") on his left 
ankle.  His treating physician prescribed medication and told 
him to soak the area of infection.  Later that month, he 
temporarily was placed on the sick list because of the 
infection, which his doctors noted was being complicated by 
cellulitis.  They told him to continue taking his medication, 
to continue soaking the area of infection, and to elevate and 
rest his ankle.  When examined later that month for follow-
up, the cellulitis was resolving, but he continued to 
complain of "tightness and hardness" in his left leg and 
calf, which his doctors suspected might be due to 
thrombophlebitis.  After being hospitalized for further 
clinical evaluation and workup, his doctors diagnosed:  
1) thrombophlebitis of the left leg, 2) cellulitis, without 
lymphangitis, of the left foot, and 3) dermatophytosis pedis.  
They indicated that the dermatophytosis was a "long 
standing" problem with involvement of the toenails.  Upon 
discharge from the hospital, the veteran was transferred to 
another facility for further evaluation and treatment.  
There, his doctors reported that he first noticed the 
"scaly lesion" on his left ankle about 5 weeks earlier; 
that he also experienced "blistering" in the area of it, 
which developed into a pruritic scaling lesion; and that it 
since had progressed in size.  His doctors went on to report 
that he had developed a similar lesion on the dorsum of his 
3rd toe, and that he occasionally developed them between his 
toes.  While a patient in the hospital, his thrombophlebitis 
gradually subsided to the point that it was completely 
asymptomatic and he was fully ambulatory.  His doctors 
treated the dermatophytosis affecting his left foot and ankle 
with anti-fungal agents.  Although, while hospitalized, he 
underwent a special dermatological consultation on referral, 
they were unable to make a definitive diagnosis of a fungal 
infection; they believed the problem was a nummular eczema of 
the foot, but they also indicated that fungus disease could 
not be ruled out because of the previous treatment.  They 
went on to note that the foot problem represented a chronic 
indolent dermatitis that would require long term therapy.

In January 1964, while undergoing an evaluation to determine 
whether he was physically capable of continuing on active 
duty (due to a chronic left hip condition), the veteran's 
doctors observed that he still had a scaling lesion on his 
left ankle that was about 3-centimeters long.  They also 
indicated there had been "marked improvement" since 
beginning a more vigorous regimen of treatment.  He was 
medically discharged from the military later in January 1964 
because of the severity of his chronic left hip disability.

On several occasions from 1973 to 1975, the veteran received 
treatment from a private dermatologist at the Lahey Clinic.  
During one of his initial consultations, he indicated that he 
first experienced problems with dermatitis on his feet in 
1963, while in the military, and that it spread to his hands 
about 2 months later.  He also said that he had continued to 
experience the dermatitis during the years since service, 
both on his feet (which he said "never cleared") and 
intermittently ("off and on") on his hands.  The following 
diagnoses were made in the course of being treated:  infected 
dyshidrotic eczema/lesions of the hands (fingers) and feet, 
and contact dermatitis.  During a "patch test" to determine 
the cause for his skin problems, he tested positive for the 
allergen paraphenylenediamine (PPD), which his doctors 
indicated he routinely was exposed to in his job as a 
hairdresser in a beauty salon (because the contaminant is 
contained in hair chemicals).  Consequently, he was held out 
of work for one week and advised to always use gloves when he 
returned to work to minimize the extent of his allergic 
reaction.  His doctors also continued to prescribe various 
types of medication.

While hospitalized in July 1983 for surgery for his left hip 
disability, the veteran indicated that he also had been 
experiencing lymphedema in his left arm for about 2-3 years.

Jill R. Rosenthal, M.D., an Assistant Professor in the 
Department of Dermatology at the New England Medical Center 
(of Tufts University), indicated in a December 1991 statement 
that she recently had treated the veteran for a 
"long standing" lesion on his right ankle, which had become 
infected, resulting in lymphangitis requiring 
hospitalization.  She also indicated he had complained 
of recurring lesions on other areas of his body (his back and 
left testicle).  She diagnosed lichen simplex chronicus of 
the right ankle, and dermatosis papulosa of the back.  She 
also noted the veteran had a few lesions on his face, and
a 1-centimeter "wart" on the left side of his scrotum, and 
she discussed the course of treatment she prescribed, noting 
that she would reassess his condition at a later date.

During more recent years, the veteran has continued to 
receive ongoing treatment for problems with his skin.  He was 
seen in September 1992 for complaints of lymphedema in both 
his upper and lower extremities, including in his ankles.  
In December 1992, he received treatment for an area of 
"psoriasis" (with lymphangitis) on his right ankle; his 
doctors also noted that he still had the lesions ("black 
growths") on his back and left testicle.  The diagnoses 
continued to be: lichen simplex chronicus (LSC), and lesions 
on the back and left testicle.  During consultations in 
October and December 1993, there also were multiple relevant 
diagnoses, including lichen simplex chronicus, irritant 
dermatitis of the hands, arms, face, scalp, ears, ankles, and 
feet, and tinea pedis ("Athlete's Feet").  His doctors 
noted that he had a long standing history of treatment for 
these conditions, and that he earlier had tested positive for 
the allergen PPD, which they confirmed on a repeat test.  
Since it is contained in hair dyes, they recommended that he 
refrain from such exposure, either at work (as a hairdresser) 
or at home.

The veteran received additional treatment in a VA outpatient 
clinic (VA OPC) for his irritant contact dermatitis/eczema 
with lymphedema/LSC, etc., on various occasions during 1993, 
1994, 1996, and 1997, and he continued to assert that his 
skin problems dated back to his service in the military.

In September 1997, the veteran underwent VA orthopedic and 
general medical examinations.  During the latter evaluation, 
he said that he had experienced intermittent swelling 
(lymphedema) in his hands and feet since falling from a 
launch in the harbor at Charlotte Amalie in Saint Thomas, 
Virgin Islands, while on active duty in the military.  He 
believed he may have sustained abrasions during the incident, 
to his hands and possibly his feet, while crawling out over 
some rocks, prompting the onset of his swelling due to (what 
he says he was told) "coral poisoning."  The examiner noted 
that doctors who had treated the veteran since service had 
diagnosed lymphedema, but that no primary etiologic cause 
ever has been established to account for his symptoms.  Upon 
completion of the clinical portion of that evaluation, the 
examiner diagnosed lymphedema (etiology unknown) and 
lichenification of the skin of the hands and feet, to be 
defined further by the dermatology consultant.

The veteran underwent the special dermatological examination 
in October 1997.  The examiner took note of the "rash" the 
veteran developed on his legs and feet during service and the 
treatment he subsequently received.  The examiner also 
reported that the rash ("weeping eruption") soon spread to 
the veteran's hands, and that there had been several 
different diagnoses in years past, including 
"fungus infection," "dyshidrotic eczema," and "contact 
dermatitis."  The examiner went on to take note of the 
positive allergen tests (to PPD) during the 1970s.  
The veteran complained of "itching" and, upon completion of 
the clinical portion of the evaluation, the examiner 
diagnosed acute and chronic dermatitis of the hands and 
ankles, with edema of the fingers.  As to the cause for this 
condition, the examiner indicated that it had been attributed 
to more than one factor-namely, to a "fungus" infection, 
and to the allergic reactions to the paraphenylenediamine 
(PPD).


II.  Legal Analysis

As an initial matter, the Board finds that the veteran's 
claim is "well grounded," meaning at least "plausible, 
meritorious on its own or capable of substantiation."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board also finds that all evidence pertinent 
to his claim has been appropriately developed, and the "duty 
to assist" satisfied.  See Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Murphy, 1 Vet. App. at 81-82.

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Although the veteran indicated during his December 1961 
service enlistment examination that he had experienced 
"boils" on his skin in years past, there was absolutely no 
clinical evidence of this, or of dermatitis or other relevant 
conditions, during the actual objective evaluation, and he 
was accepted into the military without reservations of 
preexisting disability.  Therefore, he is presumed to have 
been in sound physical health when he began serving on active 
duty.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995).  He clearly, however, received 
treatment in October 1963, while still on active duty, for a 
"scaly lesion" ("sore") on his left ankle that his doctors 
in service later determined may have been due to 
dermatophytosis ("eczema"), but also possibly due to some 
sort of "fungus" infection, which they could not rule out.  
It further deserves mentioning that he indicated when 
initially receiving treatment after service, in 1973, that he 
experienced problems during service, not only with the skin 
on his ankle and feet, but also on his hands very shortly 
thereafter (about "2 months later," which, if true, means 
that he was still in the military).  The Board has good 
reason to believe his allegations that the conditions in 
service were affecting both his hands and ankles, although he 
only received treatment for his left ankle, because he made 
those allegations long before he filed a claim for VA 
benefits-when there was no incentive to fabricate 
information for personal financial gain.  Moreover, although 
the Court in Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), held that, as a layman, he does not have the medical 
competence to actually diagnosis a condition, to, for 
instance, show that he had it during service, he is, in fact, 
qualified to proffer evidence of symptoms (e.g., "sores," 
"scaly lesions," etc.) that he noticed during service on 
his hands and ankles.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Hence, there is probative evidence of a relevant 
disease in service.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
The dispositive issues, therefore, are whether there is 
medical evidence indicating he currently has a dermatological 
condition (i.e., has a current disability) and, if so, 
whether there is medical evidence linking it (i.e., providing 
a nexus) to his service in the military and, in particular, 
the conditions noted in service.  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board finds there is 
probative evidence in both respects.

According to the chronicity provision of 38 C.F.R. 
§ 3.303(b), if evidence, regardless of its date, shows that a 
veteran had a chronic condition during service, and that he 
still has such condition, there is a plausible basis for 
granting service connection.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection still may be granted on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The medical records on file document treatment the veteran 
has received for variously diagnosed dermatological 
conditions (dermatitis, eczema, psoriasis, lichen simplex 
chronicus (LSC), lymphangitis, lymphedema, tinea pedis, etc.) 
on numerous occasions since 1973-which, in turn, tends to 
establish chronicity of the dermatological conditions noted 
in service by way of continuity of symptomatology after 
service.  See Savage, 10 Vet. App. at 498.  Furthermore, the 
VA dermatologist who examined the veteran most recently, in 
October 1997, not only confirmed that he has dermatitis 
(i.e., a current disability), but also indicated that it may 
be linked (i.e., provided a nexus) to his service in the 
military since he received treatment during service for a 
chronic "fungus" infection.  Therefore, even though that VA 
examiner also acknowledged that the dermatitis affecting the 
veteran's hands and ankles, alternatively, may be due to his 
allergic reaction to paraphenylenediamine (PPD) while a 
hairdresser in a beauty salon, which others who treated him 
during the 1970s also concluded, and which obviously does not 
have anything to do with his service in the military, the VA 
examiner was just as quick to point out that the dermatitis 
very well may be due to the "fungus" infection in service.  
This is especially significant since the veteran clearly 
received treatment for dermatological problems during 
service, many years before he became a hairdresser in a 
beauty salon after service and, in that capacity, developed 
allergic reactions to the PPD-based products that he 
routinely used.  

The Board interprets the examiner's opinion as indicating 
that it is at least as likely as not that the veteran's skin 
condition is related to service.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  With resolution of all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for dermatitis of the hands and ankles is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran's claim for service connection for dermatitis of 
his hands and ankles is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

